       Case 2:16-md-02724-CMR Document 1574 Filed 11/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                      16-md-2724
 PRICING ANTITRUST LITIGATION

                                                      HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:                            Civil Action No.
 The State of Connecticut, et al. v.                  2:19-cv-02407-CMR
 Teva Pharmaceuticals USA, Inc.,
 et al.


Dated: November 2, 2020                           Approved and so Ordered:

                                                  /s/ Cynthia M. Rufe
                                                  CYNTHIA M. RUFE, J.


                JOINT STIPULATION TO EXTEND PAGE LIMITATION

       Defendant Konstantin Ostaficiuk and Plaintiff State Attorneys General hereby agree,

subject to the Court’s approval, to extend the page limitations set forth in Local Rule of Civil

Procedure 7.1 to twenty (20) pages with respect to Mr. Ostaficiuk’s memorandum in support of

his Motion to Dismiss the States’ Second Complaint, filed May 10, 2019 (Dkt. 1) and amended on

November 1, 2019 (Dkt. 106). Plaintiff State Attorneys General agree to enter into this Stipulation

with Defendant Ostaficiuk based on the fact that he is the only individual defendant named in the

Amended Complaint who is not associated with a corporate defendant. Therefore, Defendant

Ostaficiuk does not have the benefit of joining arguments made on behalf of a corresponding

corporate defendant.
      Case 2:16-md-02724-CMR Document 1574 Filed 11/02/20 Page 2 of 2




IT IS SO STIPULATED.

Dated: November 2, 2020


/s/ W. Joseph Nielsen                             /s/ David Schertler
W. Joseph Nielsen                                 David Schertler
Assistant Attorney General                        Schertler, Onorato, Mead & Sears, LLP
55 Elm Street                                     901 New York Avenue, N.W.
P.O. Box 120                                      Suite 500
Hartford, CT 06141-0120                           Washington, D.C. 20001
Tel: (860) 808-5040                               Tel: (202) 628-4155
Fax: (860) 808-5033                               Fax: (202) 628-4177
Joseph.Nielsen@ct.gov                             dschertler@schertlerlaw.com
Liaison Counsel for the States                    Counsel for Konstantin Ostaficiuk


/s/ Michael Schwalbert
Michael Schwalbert
Assistant Attorney General
815 Olive Street, Suite 200
St. Louis, MO 63101
Tel: (314) 340-7888
Fax: (314) 340-7981
Michael.Schwalbert@ago.mo.gov
Counsel for the Plaintiff State of Missouri




                                              2
